Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00354-CV

           CUMBERLAND SURGICAL HOSPITAL OF SAN ANTONIO, LLC
                   and PSN Affiliates, LLC- North Loop Series,
                                   Appellants

                                              v.

                                  CCA FINANCIAL, LLC,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI03676
                       Honorable Mary Lou Alvarez, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, CCA Financial, LLC, recover its costs of this appeal
from appellants, Cumberland Surgical Hospital of San Antonio, LLC and PSN Affiliates, LLC –
North Loop Series.

       SIGNED December 4, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice